Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/14/2022 is acknowledged.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 8,109,003).
Regarding claim 1, Liu discloses all the positively recited elements of the invention including a nipper scissors comprising:

a first lever (e.g., 10) including a first lever pivot hub (e.g., upper portion of 10) and a first arm (e.g., 11), the first arm extending rearward of the first lever pivot hub (e.g., fig. 3), the first lever pivot hub including first lever keying structure (e.g., 125), the first lever keying structure being mated with the first jaw keying structure to form a first keyed connection between the first lever pivot hub and the first jaw pivot hub (e.g., the element 125 is received in the element 35);
a second jaw (e.g., 40) including a second cutting edge (e.g., an edge on 40 that cooperates with the edge 33) and a second jaw pivot hub (e.g., lower portion of 40), the second cutting edge extending forward of the second jaw pivot hub (e.g., fig. 3), the second jaw pivot hub including second jaw keying structure (e.g., 42);
a second lever (e.g., 20) including a second lever pivot hub (e.g., an upper portion of 20) and a second arm (e.g., 21), the second arm extending rearward of the second lever pivot hub (e.g., fig. 3), the second lever pivot hub including second lever keying structure (e.g., 223), the second lever keying structure being mated with the second jaw keying structure to form a second keyed connection between the second lever pivot hub and the second jaw pivot hub (e.g., the element 223 is received in the element 42); and
a fastener (e.g., 50) pivotably connecting the first jaw hub to the second jaw hub and defining a pivot axis about which the first and second cutting edges are pivotable 
wherein the first keyed connection connects the first cutting edge and the first arm for conjoint pivoting of the first cutting edge and the first arm about the pivot axis in which downward pivoting of the first arm causes upward pivoting of the first cutting edge, and the second keyed connection connects the second cutting edge and the second arm for conjoint pivoting of the second cutting edge with the second arm about the pivot axis in which upward pivoting of the second arm causes downward pivoting of the second cutting edge (e.g., fig. 3);
wherein the first and second cutting edges are biased away from each other toward the open arrangement (e.g., via 60, the torsion spring 60 creates a gap between the cutting edge 33 and the blade 40);
wherein the first arm includes a first finger bed facing upward (e.g., at 11) and the second arm includes a second finger bed facing downward (e.g., at 21), the first finger bed being sized and shaped for receiving a first fingertip of the person, the second finger bed being sized and shaped for receiving a second fingertip of the person, the first finger bed being arranged with respect to the second finger bed to permit the person to pinch the first and second finger beds toward each other between the first and second fingertips to move the cutting edges from the open arrangement to the closed arrangement (e.g., the first and second finger beds can be pinched by first and second finger tips of the person to move the cutting edges to a closed arrangement).

Regarding claim 9, Liu teaches the first jaw keying structure comprising a first opening (e.g., 35), and the first lever keying structure comprises a key (e.g., 125) received in the first opening.
Regarding claim 11, Liu teaches the second jaw keying structure comprises a second opening (e.g., 42), and the second lever keying structure comprises a key (e.g., 223) received in the second opening.
Regarding claim 12, Liu teaches the fastener being received in the first and second jaw pivot hubs and the first and second lever pivot hubs (fig. 3).
Regarding claims 13-14, Liu teaches the first and second lever pivot hubs extend forward and rearward of the pivot axis (e.g., fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlbin (US 2,852,846) in view of Chang (US 5,930,900), Chen (US 2010/0269356), or Liu.
Regarding claim 1, Ahlbin discloses the invention substantially as claimed including a nipper scissors comprising:
a first jaw (e.g., 10) including a first cutting edge (e.g., 12) and a first jaw pivot hub (e.g., 13), the first cutting edge extending forward of the first jaw pivot hub (e.g., fig. 6), the first jaw pivot hub including first jaw keying structure (e.g., 17, 18);
a first lever (e.g., 21) including a first lever pivot hub (e.g., 23) and a first arm (e.g., at 21), the first arm extending rearward of the first lever pivot hub (e.g., fig. 1), the first lever pivot hub including first lever keying structure (e.g., 29, 30), the first lever keying structure being mated with the first jaw keying structure to form a first keyed connection between the first lever pivot hub and the first jaw pivot hub (e.g., the elements 29, 30 are received in the elements 17, 18);
a second jaw (e.g., 11) including a second cutting edge (e.g., 12) and a second jaw pivot hub (e.g., 13), the second cutting edge extending forward of the second jaw pivot hub (e.g., fig. 6), the second jaw pivot hub including second jaw keying structure (e.g., 17, 18);
a second lever (e.g., 22) including a second lever pivot hub (e.g., 23) and a second arm (e.g., at 22), the second arm extending rearward of the second lever pivot 
a fastener (e.g., 20) pivotably connecting the first jaw hub to the second jaw hub and defining a pivot axis about which the first and second cutting edges are pivotable upward and downward with respect to each other for moving the cutting edges toward each other to a closed arrangement and away from each other to an open arrangement, the first and second cutting edges extending forward of the pivot axis, and the first and second arms extending rearward of the pivot axis (e.g., fig. 1);
wherein the first keyed connection connects the first cutting edge and the first arm for conjoint pivoting of the first cutting edge and the first arm about the pivot axis in which downward pivoting of the first arm causes upward pivoting of the first cutting edge, and the second keyed connection connects the second cutting edge and the second arm for conjoint pivoting of the second cutting edge with the second arm about the pivot axis in which upward pivoting of the second arm causes downward pivoting of the second cutting edge (e.g., fig. 2);
wherein the first arm includes a first finger bed facing upward (e.g., at 21) and the second arm includes a second finger bed facing downward (e.g., at 22), the first finger bed being sized and shaped for receiving a first fingertip of the person, the second finger bed being sized and shaped for receiving a second fingertip of the person, the first finger bed being arranged with respect to the second finger bed to permit the 
Regarding claim 2, the modified Ahlbin teaches each arm being paddle-shaped (e.g., outlines of the arms 21, 22 appear to be paddle-shaped), each arm having a length extending rearward from the lever pivot hub, a width extending between opposite left and right sides of the arm, and a thickness transverse to the width and the length, the length and width being greater than the thickness (e.g., fig. 1 of Ahlbin).
Regarding claims 3-4, The modified Ahlbin teaches the arms each include a proximal end connected to the respective lever pivot hub and a distal end opposite the proximal end, the arms being pivotable away from each other to a maximum distance between the distal ends of the arms (e.g., the distal ends of the arms are pivotably away from each other to a maximum distance on Ahlbin) but fails to explicitly teach the maximum distance being less than the width of the first arm and less than the width of the second arm as presently claimed in claim 3 and the arms being less than 2.5 inches 
Regarding claims 5-6, the modified Ahlbin teaches the arms each including a proximal end connected to the respective lever pivot hub and a distal end opposite the proximal end, the arms being pivotable away from each other to a maximum distance between the distal ends of the arms (e.g., fig. 1 of Ahlbin) but fails to teach the maximum distance being less than 1.5 inches as presently claimed in claim 5, the cutting edges being less than one inch long as presently claimed in claim 6.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum distance to be less than 1.5 inches and the cutting edges to be less than 1.5 inches to provide a pair of scissors that is smaller than a regular scissors to be better usable by a child.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 8, the modified Ahlbin teaches the finger beds have non-convex press surfaces (e.g., concave surfaces on 21 and 22 of Ahlbin) sized and shaped to receive the fingertips of the user to permit the person to pinch the first and second arms toward each other between the first and second finger tips to move the cutting edges from the open arrangement to the closed arrangement (e.g., fig. 1 of Ahlbin).
Regarding claim 9, the modified Ahlbin teaches the first jaw keying structure comprises a first opening (e.g., 17, 18 of Ahlbin), and the first lever keying structure comprises a key (e.g., 29, 30 of Ahlbin) received in the first opening.
Regarding claim 11, the modified Ahlbin teaches the second jaw keying structure comprises a second opening (e.g., 17, 18 of Ahlbin), and the second lever keying structure comprises a key (e.g., 29, 30 of Ahlbin) received in the second opening.
Regarding claim 12, the modified Ahlbin teaches the fastener being received in the first and second jaw pivot hubs and the first and second lever pivot hubs (e.g., fig. 2 of Ahlbin).
Regarding claims 13-14, the modified Ahlbin teaches the first and second lever pivot hubs extend forward and rearward of the pivot axis (e.g., figs. 5-6 of Ahlbin).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Driest and Shannon are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724